Citation Nr: 0211062	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-21 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether the appellant submitted a timely request for 
entitlement to waiver of overpayment of pension benefits.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
September 1954.  He died in August 1982.  The appellant is 
the veteran's widow.




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an June 1999 determination from the Committee 
on Waivers and Compromises (COWC) of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Salt Lake 
City, Utah.  

The appellant failed to appear at a hearing before the 
undersigned Member of the Board at the RO in  August 2002, 
thereby constituting a withdrawal of the request for a 
hearing.  38 C.F.R. 20.702 (d) 2001.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In August 1998 it was determined that the appellant had 
failed to report a change in her income, resulting in an 
overpayment of pension in the amount of $13,264.00.  The 
appellant was notified of the overpayment in September 1998.  

3.  The appellant requested a waiver of overpayment in June 
1999.  


CONCLUSION OF LAW

The appellant did not file a timely request for waiver of 
recovery of an overpayment of VA pension benefits in an 
amount of $13,264.00.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §1.963 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the record reveals that the veteran passed away in 
August 1982.  In November 1983 the appellant was found to be 
entitled to a death pension.

In June 1998 the RO notified the appellant that it proposed 
to terminate her pension payments effective May 1, 1996 
because evidence had been received which showed that her 
income or net worth had changed.  Information had been 
received from the Social Security Administration (SSA) 
showing that the appellant had been receiving monthly 
benefits of $669.00, which started in April 1996.  The date 
of the proposed adjustment to her payment for pension was 
August 1998.

In August 1998 the RO notified the appellant that her pension 
payments were being terminated because she was receiving 
monthly benefits from SSA.  Her pension benefits were 
terminated effective May 1, 1996.  Based on such action, an 
overpayment resulted.

In September 1998 the appellant was notified of her 
indebtedness to the government in the amount of $13,264.00.  
She was advised of her right to dispute the amount of the 
debt and a right to request a waiver of the debt and an oral 
hearing on the waiver request.

In June 1999 the appellant requested that the full amount of 
the debt, $13,264.00, be waived.




In June 1999 the COWC found that the appellant's June 1999 
request for waiver of the debt was untimely filed.  It 
concluded that the waiver request should be denied because 
the appellant did not submit her request for waiver within 
180 days from the date of notification of indebtedness.  

In August 1999 it was certified that the appellant's notice 
of waiver rights were first sent in September 1998.  The 
appellant appealed the COWC's determination.  She contended 
that notification of the debt had "failed to reach" her and 
that paying the debt would cause undue hardship.  In her 
substantive appeal she contended that she lived on $678.00 
from SSA and that repayment would cause her a great hardship.


Criteria

There shall be no recovery of payments or overpayments (or 
any interest thereon) of any benefits under any of the laws 
administered by the Secretary whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by the 
Secretary to the payee, or within such longer period as the 
Secretary determines is reasonable in a case in which the 
payee demonstrates to the satisfaction of the Secretary that 
such notification was not actually received by such payee 
within a reasonable period after such date.  The Secretary 
shall include in the notification to the payee a statement of 
the right of the payee to submit an application for a waiver 
under this subsection and a description of the procedures for 
submitting the application.  38 U.S.C.A. § 5302(a) (West 
1991); see also 38 C.F.R. §§ 1.962, 1.963.  

The recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived 
under this section if, in the Secretary's opinion, there 
exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery or the collection of such 
indebtedness (or any interest thereon).  38 U.S.C.A. 
§ 5302(c); see also 38 C.F.R. §§ 1.962, 1.963.  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  



In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The duty to notify has been satisfied as the appellant has 
been provided with notice of the laws and regulations 
pertinent to her claim.  That is, she was provided with 
notice of the regulations pertaining to the time limit for 
requesting a waiver of overpayment.  She was also provided 
with an explanation as to why her claim was being denied. 

In light of the above, the Board is of the opinion that the 
duty to notify has been sufficiently complied with.  
38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The Board finds that no additional assistance is required in 
this case because, as found above, the appellant did not 
submit a timely request for waiver. 


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

Whether Waiver Request Was Timely

The Board initially notes that the appellant is not 
challenging the validity of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Her contentions make it 
clear that she is seeking waiver of the indebtedness 
resulting from the overpayment of pension benefits.  

The record shows that the appellant was notified of the 
indebtedness in September 1998.  While such notice is not on 
file, it was certified in August 1999 that this was when the 
first demand letter was sent.  This notice was sent to her 
address of record at the time.  See 38 U.S.C.A. § 5302(a).  
The notice was not returned due to an incorrect address.

The appellant's request for waiver was not received until 
June 1999, approximately nine months after the notice of 
indebtedness was sent.  As a result, her request for waiver 
was not timely filed, and her claim must be denied.  Id.  

The appellant has asserted that she never received notice of 
the indebtedness.  This assertion is contradicted by the fact 
that the record contains the appellant's correct address, the 
notice letter was not returned due to an incorrect address or 
otherwise and mail has been received by the appellant at that 
address since the notice letter was sent.  In light of the 
above, the appellant's assertion that she did not receive 
notice of her indebtedness is without credibility or support 
in the record.  

In light of the above, the Board finds that the appellant's 
request for waiver was not timely submitted, and her claim 
must therefore be denied.  38 U.S.C.A. § 5302(a).  


ORDER

The appeal regarding the timeliness of the appellant's 
request for waiver of overpayment of pension benefits is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

